                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                           FORT MYERS DIVISION

UNITED STATES OF AMERICA

v.                                                  CASE NO.: 2:20-cr-102-SPC-NPM

ROSITA VILCHEZ


                                         ORDER1

       Before the Court is pro se Defendant Rosita Vilchez’s Motion for Early

Termination of Remaining Term of Supervised Release (Doc. 5), along with the

Government’s opposition (Doc. 8) and Vilchez’s reply (Doc. 9).2 For the below

reasons, the motion is denied.

       In December 2015, another federal judge sentenced Vilchez to 66 months’

imprisonment and 5 years’ supervised release for conspiracy to commit bank

and mail fraud. (Doc. 1-3 at 2). She was also jointly and severally liable with

her codefendants for a $16 million restitution bill. (Doc. 1-3 at 7).

       Vilchez has served her prison term and is on supervised release under

this Court’s jurisdiction until July 8, 2023. (Doc. 1). But Vilchez wants the


1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using
hyperlinks, the Court does not endorse, recommend, approve, or guarantee any third parties
or the services or products they provide. The Court is also not responsible for a hyperlink’s
availability and functionality, and a failed hyperlink does not affect this Order.

2Vilchez filed the reply without the Court’s permission in violation of Local Rule 3.01(d).
Because of her pro se status, the Court will consider the reply. But Vilchez should not expect
such leniency in the future. The Court expects Vilchez to follow the Local Rules despite
appearing without an attorney.
supervised release to end now—two years early. As grounds, she claims she is

a low-risk offender with gainful employment and a stable home. Vilchez also

says that she has never violated the conditions of her release and forcing her

to stay on supervised release is unfairly extending her punishment.          The

Government and the United States Probation Office oppose early termination

because of Vilchez’s role in the conspiracy and amount of outstanding

restitution. (Doc. 8).

      After considering certain factors in 18 U.S.C. § 3553(a), a court may

“terminate a term of supervised release and discharge the defendant released

at any time after the expiration of one year of supervised release . . . if it is

satisfied that such action is warranted by the conduct of the defendant released

and in the interest of justice[.]” 18 U.S.C. § 3583(e)(1). The relevant § 3553(a)

factors are:

          • nature and circumstances of the offense and the history and
            characteristics of the defendant

          • need for the sentence imposed to afford adequate deterrence to
            criminal conduct, protect the public from the defendant’s future
            crimes, and provide the defendant with correctional treatment

          • applicable guidelines range

          • Sentencing Commission’s policy statements
          • need to avoid unwarranted sentencing disparities

          • need to provide restitution to any victims of the offense




                                        2
18 U.S.C. § 3553(a)(1), (a)(2)(B)-(D), (a)(4)-(7). It is within a court’s discretion

to grant early termination of supervised release.           See United States v.

McClamma, 548 F. App’x 598, 599 (11th Cir. 2013).

      After considering the parties’ arguments, record, and applicable law, the

Court will not end Vilchez’s term of supervised release for two reasons. First,

the § 3553(a) factors weigh against early termination.          The Court cannot

overlook the seriousness of Vilchez’s offense.       She led and organized an

elaborate mortgage fraud scheme to swindle banks of nearly $16 million. She

owned and operated a real estate agency that solicited prospective home buyers

who neither spoke English nor understood the mortgage loan process. Vilchez

prepared loan applications for these buyers and included false employment and

income information so they would qualify for mortgages.            To further her

conspiracy, Vilchez opened a mortgage loan brokerage business and created a

real estate title insurance company. She submitted over 500 fraudulent loan

transactions, earning commissions and fees each time. Her conduct earned her

a five-level enhancement for her role in the conspiracy and a guidelines range

of 151 to 188 months’ imprisonment. Yet, despite that high guidelines range,

Vilchez was sentenced only to 66 months’ imprisonment. So also cutting her

supervised release by nearly half neither affords deterrence to criminal

conduct nor reflects the nature of her offense.




                                         3
      What is more, a special condition of Vilchez’s supervised release is that

she pay nearly $16 million in restitution. A fraction has been paid. (Doc. 8 at

7). Granting her early termination would make it easier for her not to pay back

her victims. Even if Vilchez doesn’t have the financial means to pay all the

restitution, it is in the best interest of justice that she stays on supervised

release so payments are monitored.

      Second, Vilchez’s conduct does not warrant early termination. Although

she made some restitution payments and never violated the terms of her

conditions, such conduct is expected. Her compliant behavior does not entitle

her to an early out. There is simply nothing extraordinary about Vilchez

following the Court’s orders.

      For all the above reasons, Vilchez must complete her 5-year term of

supervised release. This result is sufficient, but not greater than necessary, to

accomplish the goals of sentencing.

      Accordingly, it is now ORDERED:

      Defendant Rosita Vilchez’s Motion for Early Termination of Supervised

Release (Doc. 5) is DENIED.

      DONE and ORDERED in Fort Myers, Florida on May 7, 2021.




Copies: All Parties of Record




                                       4
